10

1]

12

13

14

15

16

17

18

19

20

.21

22

23

24°

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-0O0-
UNITED STATES OF AMERICA, ) Case Nos 219-er- 23
a ) ORDER FOR ISSUANCE OF
Plaintiff, ) WRIT OF HABEAS CORPUS
) AD PROSEQUENDUM FOR
vs. ) TONY NIVONGSO,
) (D#) 01932074
TONY NIVONGSO, J
)
)
Defendant. )

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

[TIS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

out of this Court, directing the production of the body of the said TONY NIVONGSO, before

the United States District Court at Las Vegas, Nevada, on or about

At A/P, Thurs jalacla
3:00 pm, EY, 30

and from time to time and day to day thereafter until excused by the said Court.

, for arraignment and any further proceedings

DATED: December 18, 2019

 

UNITED STA WecsTnar: JUDGE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
BRIAN WHANG

Assistant United States Attorney
Nevada State Bar Number 12940
501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101
702-388-6336

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
-oO0-
UNITED STATES OF AMERICA, 3 Case No.: 2:19-cr- 3% 3B
Plaintiff. ) PETITION FOR WRIT OF HABEAS
° ) CORPUS AD PROSEQUENDUM FOR
) TONY NIVONGSO,
vs. ) (UD#) 01932074
TONY NIVONGSO,
).
Defendant. )
)
)
The petition of the United States Attorney for the District of Nevada respectfully shows
that TONY NIVONGSO, is committed by due process of law in the custody of the Warden,

Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said TONY
NIVONGSO, be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so that
the said TONY NIVONGSO, may be present before the United States District Court for the

a &
District of Nevada, Las Vegas, Nevada, on en’ on 2 is ( $ 114 , for

arraignment and from time to time and day to day thereafter until excused by the said Court.
That the presence of the said TONY NIVONGSO, before the United States District Court

onorabout A +tA/P, Thurs 2 /2e/19 , for arraignment and from time to time
3:00 pm, EY, 20 _

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

and day to day thereafter until excused by the Court has been ordered by the United States
Magistrate or District Judge for the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding

them to produce the said TONY NIVONGSO, before the United States District Court on or

about (AYA/P, Thurs _{a/2u/t4 , for arraignment and from time to time and
—_——~ 3:00 pm, EY, 2p —
day to day thereafter, at such times and places as may be ordered and directed by the Court entitled

above, to appear before the Court, and when excused by the said Court, to be returned to the
custody of the Warden, Clark County Detention Center, Las Vegas, Nevada.

DATED this 18" day of December, 2019

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

EA
BRIAN WHANG
Assistant United States Attorney

 
